Citation Nr: 0309996	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-15 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

4.  Retroactive termination of the veteran's eligibility for 
non-service connected pension benefits.
  
 
WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1970.  He served in the Republic of Vietnam from 
February 1968 to February 1969.

These matters come before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision the RO denied entitlement to service 
connection for the residuals of Agent Orange exposure; the 
residuals of a left arm fracture; PTSD, bipolar disorder, and 
a personality disorder; and lumbar strain with degenerative 
joint and disc disease.  The RO also granted service 
connection for bilateral hearing loss, rated as non-
compensably disabling.  The veteran submitted notices of 
disagreement pertaining to the denials of service connection 
and the rating assigned for hearing loss, and statements of 
the case were issued in October 1998, February 1999, and 
December 1999.  Following the issuance of the statements of 
the case, the veteran submitted substantive appeals regarding 
only the denials of service connection for a psychiatric 
disorder and a low back disorder, and the rating assigned for 
bilateral hearing loss.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C. § 7105, the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

The veteran's appeal was previously before the Board in 
January 2001, at which time it was remanded to the RO in 
order to provide the veteran the opportunity to present 
testimony at a personal hearing.  However, the veteran waived 
his right to appear at a hearing.  His case was then returned 
to the Board for further consideration of his appeal.

In a November 2001 action the RO terminated the veteran's 
eligibility for non-service connected pension benefits 
effective February 1, 1998, based on him having excessive 
annual income beginning in 1998.  The veteran submitted a 
notice of disagreement with that determination in December 
2001, specifically disputing the amounts of his income in 
1999 2000.  The veteran has not, however, been provided a 
statement of the case pertaining to the issue of the 
retroactive termination of his pension benefits.  This issue 
is, therefore, being remanded to the RO for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA, which was effective on 
November 9, 2000, eliminated the requirement in law that a 
service connection claim be "well-grounded".  The VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In addition, the VCAA redefined the 
obligations of VA with respect to its duty to assist the 
veteran in the development of his claim.  

In regulations that became effective in February 2002, the 
Board was given the authority to cure notice defects and to 
develop additional evidence without remanding the appeal to 
the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
However, in a decision issued on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated those regulations, to the extent that 
they allowed the Board to consider newly developed evidence 
in the first instance without waiver of the veteran's right 
to have that evidence first considered by the RO.  See 
Disabled American Veterans, et. al., v. Secretary of Veterans 
Affairs, Nos. 02-7304, 02-7305, 02-7316 (Fed. Cir. May 1, 
2003).  For that reason the veteran's appeal is being 
remanded to the RO to cure any procedural defect under the 
VCAA.
Standard of review

In denying service connection for psychiatric and low back 
disorders in August 1998 the RO determined that the claim for 
service connection was not well grounded.  As noted above, 
the VCAA eliminated the concept of a well grounded claim.  
The RO has not yet re-adjudicated the issues of entitlement 
to service connection for a psychiatric disorder or a low 
back disorder under the current standard of review.

Notice

In a May 2001 notice the RO informed the veteran of the 
provisions of the VCAA, in terms of VA's duty to assist him 
in developing evidence and his responsibility for identifying 
the relevant evidence.  The RO did not, however, inform the 
veteran of the evidence required to establish service 
connection for a medical or psychiatric disorder, or the 
evidence required to establish entitlement to a compensable 
rating for hearing loss.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Duty to assist

The available evidence indicates that in 1997 the veteran 
received treatment for his psychiatric symptoms from the VA 
medical centers (MC) at Jefferson Barracks (St. Louis, 
Missouri) and Danville, Illinois.  In addition, he has 
received psychiatric treatment from a physician by the name 
of "Dr. Cady," but it is not clear from the evidence whether 
Dr. Cady is a VA or private physician.  Furthermore, he has 
received treatment for his low back disorder from Dr. Elliot, 
a private physician.  These records have not been obtained, 
and may be relevant to the veteran's claims for service 
connection.

The veteran was last provided a VA audiometric examination in 
November 1999.  Given the time that has elapsed since that 
examination, the Board finds that a more current examination 
should be provided prior to determining the merits of the 
veteran's appeal.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002) are satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, who treated the 
veteran for a low back disorder, a 
psychiatric disorder, or hearing loss 
since his separation from service.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  Specifically, the RO 
should obtain the veteran's treatment 
records from the VAMCs in St Louis, 
Missouri (Jefferson Barracks) and 
Danville, Illinois.  If the RO is not 
able to obtain the identified records, 
the veteran should be notified and the 
claims file should be documented to that 
effect.

3.  The veteran should be afforded a VA 
audiometric examination in order to 
determine the current severity of his 
bilateral hearing loss.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.

4.  If the development of outstanding 
medical evidence results in a finding 
that the veteran has PTSD, he should 
again be asked to describe the specific 
stressors to which he attributes the 
PTSD.  The RO should then contact the 
appropriate agency to obtain verification 
of the identified stressors.

5.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.   
After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claims for service connection for 
a psychiatric disorder, including PTSD, 
and a low back disorder.  The RO should 
also re-adjudicate the issue of 
entitlement to a compensable rating for 
bilateral hearing loss.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

6.  After undertaking any development 
deemed appropriate on the issue of the 
retroactive termination of the veteran's 
eligibility for non-service connected 
pension benefits, the RO should re-
adjudicate that issue.  If eligibility 
prior to March 1 2002 remains denied, the 
veteran and his representative, if any, 
should be provided a statement of the 
case pertaining to that issue and be 
given the opportunity to submit a 
substantive appeal.

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


